Citation Nr: 1630776	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-11 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right thumb MCP strain.

2.  Entitlement to service connection for right wrist tendonitis.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty for 20 years, from November 1987 to April 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied service connection for the claimed disabilities.  

In April 2011, the Veteran notified the Board that she did not want a Board hearing.

The Board notes that the Veteran also initiated appeals on the issues of service connection for fibroids, dysplasia (also noted as human papillomavirus [HPV]), and a hysterectomy as secondary to fibroids.  A Statement of the Case (SOC) was issued in April 2015, and the Veteran did not perfect an appeal of the issues by filing a substantive appeal (VA Form 9).  As such, these claims are not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that STRs show that she has a right thumb condition, right wrist tendonitis, and sinusitis.  She asserts that her thumb and wrist continue to bother her, and that her sinusitis is seasonal and is treated at the Houston VAMC.  See the January 2009 notice of disagreement; April 2011 VA Form 9.

The Veteran was afforded VA examinations for the claimed thumb, wrist, and sinus disabilities in December 2007.  The examiner found that the Veteran did not have diagnoses of a right thumb disability, right wrist disability, or sinusitis.  However, VA treatment records show that in August 2011, the Veteran was assessed as having mild degenerative joint disease of right thumb MCP joint.  Furthermore, in an April 2015 VA examination request, notes indicate that the Veteran reported having sinus trouble in August and September 2010.  (The Board notes that the Veteran failed to appear for the scheduled April 2015 VA examinations; however, in a July 2015 statement, the Veteran's representative asserted that the Veteran had been working overseas and had difficultly coordinating the examinations.) 

The claims file does not contain the August and September 2010 VA treatment records relevant to the issue of service connection for sinusitis.  As such, updated VA treatment records should be associated with the claims file.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

In addition, due to evidence associated with the claims file since the December 2007 VA examinations, and the Veteran's asserted trouble coordinating examinations because she works overseas, new VA examinations are needed to determine the nature and etiology of any diagnosed right thumb, right wrist, and/or sinus disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from January 2010 to present, including records from the Houston VAMC.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Schedule the Veteran for appropriate VA examinations to determine the existence and etiology of any current disabilities of the right thumb, right wrist, and/or sinuses.  The examiner(s) should review the claims file and should note that review in the report. 

For each identified condition, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the condition is related to incident, injury, or event in active service.

The examiner(s) should clearly outline the rationale for any opinion expressed.  If any requested medical opinions cannot be given, the examiner should state the reason(s) why.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and her representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




